NO. 12-02-00223-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

ROSENDO ARROYO,§
		APPEAL FROM THE 114TH
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		SMITH COUNTY, TEXAS
 
MEMORANDUM OPINION

	Rosendo Arroyo ("Appellant") appeals his conviction for engaging in organized criminal
activity, for which he was sentenced to imprisonment for forty-five years and fined five thousand
dollars.  Appellant raises two issues on appeal.  We dismiss for want of jurisdiction.

Background
	Appellant was charged with engaging in organized criminal activity (1) and pleaded guilty.  The
trial court sentenced Appellant to imprisonment for forty-five years and fined Appellant five
thousand dollars.  Following the trial court's assessment of punishment, Appellant waived his right
to appeal.  Appellant filed this appeal without receiving permission from the trial court to do so.

Waiver of Right to Appeal
 Appellant waived his right to appeal in writing.  Appellant was admonished and there is no
indication in the record that Appellant requested or that the trial court granted Appellant permission
to appeal.  As such, we are without jurisdiction to consider Appellant's appeal.  See Monreal v.
State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003).

Conclusion
	Since Appellant made an informed waiver of his right to appeal, we dismiss Appellant's
appeal for want of jurisdiction.



   SAM GRIFFITH  
									   Justice


Opinion delivered July 23, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.





















(DO NOT PUBLISH)
1.  See Tex. Pen. Code. Ann. § 71.02(a) (Vernon 2003).